DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Claim 24, line 2, “fame” has been changed to -- frame --.
Claim 29, line 2, “fame” has been changed to -- frame --.

Allowable Subject Matter
Claims 16, 18-26 and 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to automated detection of a moving area of interest in a sporting event.
With regards to claim 16, Tamir (US 2017/0178687) discloses a computer-implemented method for automated detection of a moving area of interest in a video stream of field sports with a common object of interest encompassing a plurality of players and the object of interest (paragraph 47), the method comprising the steps of: 
image capturing a sports ground by means of a video camera system to produce the video stream (paragraph 55); 
digitally processing the video stream to continuously identify the area of interest of the game within the boundaries of the sports ground (paragraph 71), 
wherein the area of interest in the sports ground is determined on the basis of an estimated position of the object of interest in at least one frame of the video stream (paragraph 74); and 

Greenberg (US 2019/0171911) discloses wherein at least 100 particles are modelled in the at least one frame of the video stream to determine each particle's probability of representing the object of interest (paragraph 58).  
The prior art, either singularly or in combination, does not disclose the limitation “wherein the players’ orientations and/or postures in the video stream are detected on the basis of a probability map of the position of the object of interest relative to each player” of claim 16, wherein the aforementioned limitation was previously objected to as allowable subject matter in the previous Office Action mailed 3/26/21.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 16. 
With regards to claim 23, Tamir (US 2017/0178687) discloses a computer-implemented method for automated detection of a moving area of interest in a video stream of field sports with a common object of interest encompassing a plurality of players and the object of interest (paragraph 47), the method comprising the steps of: 
image capturing a sports ground by means of a video camera system to produce the video stream (paragraph 55); 
digitally processing the video stream to continuously identify the area of interest of the game within the boundaries of the sports ground (paragraph 71), 
wherein the area of interest in the sports ground is determined on the basis of an estimated position of the object of interest in at least one frame of the video stream (paragraph 74); and 
wherein the position of the object of interest is determined by use of a computer vision and machine learning module (paragraph 72).
Greenberg (US 2019/0171911) discloses wherein at least 100 particles are modelled in the at least one frame of the video stream to determine each particle's probability of representing the object of interest (paragraph 58).  

Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488